Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 states that the bearing element is wrapped around the inner race and that the retaining ring is connected to either the inner race or the outer race, this results in a combination of the bearing element wrapped on the inner race and the retainer ring connected to the outer race prior to the parts being slide relative to each other.  However, this is not possible in the device disclosed and is thus not supported by the 
See Remarks below.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakanaka, JP2014-77522, in view of Dilje, DE 10145751.
Regarding claim 18, Sakanaka discloses a method of assembling a bearing assembly, the method comprising: wrapping a split bearing member (30) around inner radial race (30 is opened at the split 34 and is wrapped around and in the slot 20a of the inner ring 20).
Sakanaka does not disclose connecting a retaining ring to one of the inner radial race and the outer radial race. 
Dilje teaches that a retaining ring (5) can be configured to engage inner and outer rings in notches (4 and 6) of a bearing assembly, during assembly one ring would first be connected to one of the races, for the purpose of providing a coupling between the rings to limit the longitudinal movement between the rings (see abstract provided by Applicant).
It would have been obvious to one having ordinary skill in the art to modify Sakanaka and use a retaining ring engaged in the rings in notches of the bearing assembly, in assembly such a device with a retaining ring the ring would have to be connected to one of the races, as taught by Dilje, for the purpose of providing a coupling between the rings to limit the longitudinal movement between the rings.
Regarding claim 19, Sakanaka in view of Dilje further discloses that during assembly the other ring outer ring is slid along the inner ring and bearing member assembly (based on the flanges the order of operations in Sakanaka would have to wrap the bearing member around the inner ring and then slide the flangeless outer ring over the assembly), regardless if the one ring the retainer is initial connected to the 
Regarding claim 20, Sakanaka in view of Dilje discloses deforming the retaining ring using a lead-in of the retaining ring (as the rings are slid relative to each other whichever bearing ring the retainer is not attached to would first have the end face contact the retainer ring and deflect it, thus deforming it) to aid in assembling the bearing (“lead-in” is not structurally defined by the claim and can include any edge, thus aiding in assembling does not provide any structural limitation or specific method step to the claim); and continuing to slide the other of the inner radial race and the outer radial race along the one of the inner radial race and the outer radial race to which the retaining ring is connected until the retaining ring connects to the other of the inner radial race and the outer radial race (once the retainer contacts the other bearing ring the rings continue to slide on one another until the retaining ring engages both grooves in Sakanaka, for example assuming initial position of assembly is shown by figure 3 the outer ring or inner ring could be slid until the retainer contacts the end face of the inner ring, then the ring would deform over the inner ring to engage the groove).
It is noted that the purpose of the retainer ring in Dilje appears to be used to retain position prior to use in a device however the claims are drawn to a standalone bearing or assembly that bearing to arrive at the assembly of claim 11 the steps carried out by claims 18-20 would be performed in the combination of Sakanaka and Dilje.
Allowable Subject Matter
s 11 and 17 are allowed.
Claims 15 and 16 objected to as being dependent upon a rejected intermediate claim, but would be allowable if amended to depend from the independent claim. 
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but, with regards to the remaining rejections, they are not persuasive. 
With regards to the rejection of claims 18-20 under 35 USC 112(a) Applicant points to paragraphs 0045-0047 and figure 6 for support and argues that rejection fails to recognize that the retainer is resilient.
First, paragraphs 0045-0047 do not explicitly discuss assembly of the bearing if the retainer is first attached to the outer ring.  Second the rejection does indeed recognize that the retainer is resilient, the issue is if the retainer is first attached to the outer ring the lead-ins would not be facing in the correct direction, but even if reversed the outer ring must slide from left to right in figure 6 due to the ridged flange on the left of the ring.  If the retainer was connected to the outer ring first and then the outer ring slide over the inner ring and bearing element assembly the retainer would have to be bent 90 degrees which would act to pull the retainer out of its slot and the retainer would also have to compress to fit between parts that are meant to having sliding contact.  There are no disclosed tolerances and thus for sliding contact it would be presumable that the clearance between the bearing and the outer ring would be zero, how would the retainer compress to zero?  Assuming there is some gap the gap would also have to be relatively small so that the bearing doesn’t have excessive play and actually supports the load, what is the material of the retainer that would allow it to compress to such a 
Regarding claim 18 Applicant argues that Sakanaka teaches away from a retaining ring.  Applicant cites paragraph 0033 of Sakanaka which states “since a retainer is not required like a rolling bearing…a number of parts can also be reduced”.  This recitation is not talking about the same type of “retainer” of the invention.  What the recitation is stating is that since the bearing member of Sakanaka is a sliding bearing the bearing requires less parts, in other words, a retainer or cage that holds rolling elements is not required.  To prevent relative movement between the rings a retainer like that of the instant application could still be added to Sakanaka without departing from the scope of the invention.
Regarding claim 20 Applicant has added “to aid in assembling” but this still doesn’t structurally define a lead-in, the inner edge of the ring taught by Dilje is still a lead-in that aids in both assembly and disassembly since the structure of the lead-in is not defined by the claim.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656